Citation Nr: 1012954	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-22 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussion/head trauma, to include cognitive disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 2003 to March 2005.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2007 rating decision of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  
In November 2009, a hearing was held before the undersigned; 
a transcript of the hearing is associated with the claims 
file.

The issue of service connection for headaches is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDING OF FACT

The Veteran's cognitive disorder (postconcussion syndrome) 
has been medically attributed to a head injury in service.


CONCLUSION OF LAW

Service connection for cognitive disorder (postconcussion 
syndrome), as a residual of head injury in service is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Inasmuch as the benefit 
sought is being granted, there is no reason to belabor the 
impact of the VCAA on this matter; any notice defect or duty 
to assist omission is harmless.

Criteria, Evidence and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When 
all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends, including in testimony at the November 
2009 hearing before the undersigned and in his December 2005 
Information in Support of Claim for Service Connection for 
Posttraumatic Stress Disorder (PTSD), that he suffers from 
memory loss as a result of concussions sustained during his 
active duty service in Iraq.  His DD Form 214 reveals that 
he served in the United States Army as a combat engineer, 
and served in Iraq.  A statement by an Army comrade in 
support of the Veteran, received in December 2009, relates 
that during a combat mission their vehicle was in an 
accident and the Veteran was thrown around inside the 
vehicle, hitting his head on the roof of the vehicle.  In 
addition, the Veteran has stated that he sustained 
concussions detonating improvised explosive devices (IEDs).  

When a veteran alleges he suffers from disability due to an 
injury sustained in combat, 38 U.S.C.A. § 1154(b) must be 
considered, permitting the veteran's undocumented assertions 
regarding combat-related injuries to be accepted as true if 
consistent with the time, place and circumstances of such 
service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Given the 
corroborating evidence submitted, the Board finds to reason 
to question, and accepts as true, the Veteran's statements 
indicating he sustained head trauma in service; his 
statements are consistent with the circumstances of his 
service in Iraq.

VA treatment records reflect the Veteran's complaints of 
concentration problems; statements from his employers 
describe his problems with short term memory; and an August 
2006 report of a VA neuropsychological evaluation includes 
an opinion attributing the Veteran's cognitive problems to 
head trauma in service.  The examiner opined that the 
Veteran's "neurocognitive profile is consistent with 
acquired neurologic dysfunction, most likely the result of 
multiple concussions sustained while in Iraq.  ... The 
apparent lateralization of symptoms suggests his cognitive 
deficits are likely the results of brain injury rather than 
post-traumatic stress although PTSD symptoms are present and 
may be exacerbating attention problems as well as 
interfering with optimal functioning."  [Service connection 
for PTSD has been established.]  

Consequently, the record shows a current diagnosis of 
cognitive disorder (postconcussion syndrome), and competent 
evidence relates it to a shown injury in service.  The 
requirements for substantiating a claim of service 
connection are met, and service connection for cognitive 
disorder (postconcussion syndrome) is warranted.




ORDER

Service connection for cognitive disorder (postconcussion 
syndrome) is granted.


REMAND

Regarding the claim of service connection for headaches, the 
Veteran's pre active duty service medical records include a 
December 1998 Report of Medical History which notes that he 
suffered from frequent or severe headaches for which he took 
medication.  Although his service treatment records (STRs) 
are silent for complaints and/or treatment for headaches, a 
January 2005 Post Deployment Health Assessment notes that he 
experienced headaches during deployment and currently was 
experiencing headaches.  A statement by a former fellow 
serviceman, received in December 2009, recalls that the 
Veteran experienced daily headaches after sustaining head 
trauma in a motor vehicle accident during service.  
Postservice VA treatment records and correspondence from the 
Veteran (and his hearing testimony) reveal that he continues 
to have headaches.  In his hearing testimony he indicated 
that although he experienced headaches prior to his active 
duty in Iraq, such headaches intensified due to head 
injuries in service.  The Board notes that the Veteran has 
not been afforded a VA examination to determine the 
existence, nature,  and likely etiology of any headache 
disorder (to include whether a pre-existing headache 
disorder was aggravated therein).  The "low threshold" 
standard to when an examination or nexus opinion is 
necessary outlined by the U.S. Court of Appeals for Veterans 
Claims in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) 
is met, and a VA examination is warranted. 

The Veteran receives VA medical treatment.  The most recent 
records of such treatment associated with the claims file 
are from June 2008.  As more recent VA treatment records are 
constructively of record and may be pertinent to the 
Veteran's claim, they must be secured for association with 
his claims file.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for association 
with the claims file updated records of 
any VA treatment the Veteran has received 
for headaches since June 2008.

2.  The RO should arrange for the Veteran 
to be afforded a VA neurologic examination 
to determine the nature and etiology of 
his claimed headache disorder.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide opinions 
responding to the following:  

(a)  What is the correct medical diagnosis 
for the Veteran's current headache 
disability?  Does the factual evidence of 
record clearly and unmistakably show that 
such disability pre-existed the Veteran's 
active duty service?  If so, please 
identify such evidence.

(b)  If a headache disorder pre-existed 
service, is there any objective evidence 
in the record that it increased in 
severity during service (and if so, was 
the increase chronic or acute)?  Please 
identify such evidence.  

(c)  If there is no clear and unmistakable 
evidence that a chronic headache disorder 
pre-existed service, is it at least as 
likely as not (i.e., a 50 percent or 
better probability) that any current 
headache disorder is causally related to 
service, including as due to the 
established head trauma the Veteran 
sustained in service?

The examiner must explain the rationale 
for all opinions offered.

3.  The RO should then re-adjudicate the 
claim of service connection for a headache 
disorder.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


